DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0104273), and further in view of Kuzuoka et al. (US PGPub 2021/0167393, which has a foreign priority date of January 20, 2016).
Regarding Claims 1 and 6, Lee discloses in Fig. 8 a separator (multi-component composite film) ([0067], [0075]-[0080]), comprising:
a porous substrate (41) ([0067], [0069], [0075]-[0080], [0091]); and
a layer (42) comprising a binder ([0067], [0071], [0075]-[0080], [0091]).
Lee further discloses wherein the layer (42) may further comprise inorganic particles ([0073]).
It would have been obvious to one of ordinary skill in the art to utilize inorganic particles in the layer of Lee, as disclosed by Lee, wherein the skilled artisan would have reasonable expectation that such would successfully form the heat-resistant layer and thereby form the separator desired by Lee.
Thus, modified Lee discloses wherein the layer (42) is a heat resistant layer ([0073]), as evidenced by [0050], [0057] of the instant specification. 
Modified Lee further discloses wherein the heat-resistant layer (42) is formed on the surface of the porous substrate (41) by coating a heat-resistant slurry on a nonporous precursor substrate (support layer film) to form a coated nonporous substrate, and stretching the coated nonporous precursor substrate to form a separator comprising the porous substrate (41) and the heat-resistant layer (42) ([0067], [0075]-[0080], [0091]).
Thus, modified Lee suggests wherein the heat-resistant layer (42) is disposed on a surface of the porous substrate (41) in a range of 10% to 90% of the total surface area of the porous substrate (41), wherein the Examiner notes that the pores of the heat-resistant layer correspond with the surface area of the porous substrate (41) in which the heat-resistant layer (42) is not disposed on. 
Furthermore, modified Lee discloses wherein the pore size and its distribution of the heat-resistant layer (42) and the porous substrate (41) are affected by the method of forming the pores (i.e. the stretching method) ([0091]-[0092]), wherein the heat-resistant layer (42) has a pore size of 10 µm at most and a thickness in the range of 0.01 µm to 25 µm ([0097]).
The Examiner notes that the heat-resistant layer (42) is disposed on a surface of the porous substrate (41) and that the heat-resistant layer (42) comprises pores ([0067], [0075]-[0080], [0091]) and consequently such must necessarily and inherently be disposed on a surface of the porous substrate (41) in a range of greater than 0% and less than 100% of the total surface area of the porous substrate (41).
It would have been obvious to one of ordinary skill in the art to optimize the pore size and its distribution of the heat-resistant layer through the method of stretching the coated nonporous substrate, as disclosed by modified Lee, such that the heat-resistant layer is disposed on a surface of the porous substrate in a range of 10% to 90% of the total surface area of the porous substrate, wherein the skilled artisan would have reasonable expectation that such would successfully form the heat-resistant layer and consequently the separator desired by modified Lee.
Modified Lee further discloses wherein the separator may have a Gurley number in the range of 100 to 20,000 ([0107]), which overlaps with the instantly claimed range of less than 220 sec.
Kuzuoka teaches a separator comprising a porous substrate and a heat resistant layer comprising a binder and a plurality of inorganic particles ([0140], [0164]-[0165]), wherein the separator necessarily and inherently has a Gurley number ([014]-[0150]).
Kuzuoka further teaches wherein the Gurley number represents the difficultly of an ion to pass through the separator in the thickness direction ([0150]). A small Gurley number means that an ion easily passes through the separator, while a large Gurley number means that an ion hardly passes through the separator ([0150]).
Specifically, Kuzuoka wherein the Gurley number of the separator is preferably in the range of 1 to 300 sec in order to obtain favorable ion permeability and superior discharge property ([0149], which falls within and therefore reads on the instantly claimed range of less than 220 sec.
It would have been obvious to one of ordinary skill in the art to form the separator of modified Lee to have a Gurley number in the overlapping portion of the range disclosed by modified Lee, in order to obtain favorable ion permeability and superior discharge property, as taught by Kuzuoka, wherein the skilled artisan would have reasonable expectation that such would successfully form the separator desired by modified Lee.
Regarding Claim 2, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the heat-resistant layer (42) is a single layer comprising pores ([0067], [0075]-[0080], [0091], i.e. is all connected) and therefore modified Lee discloses wherein the heat-resistant layer (42) is a continuous network structure. 
Regarding Claim 3, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the thickness of the heat-resistant layer (42) is in the range of 0.01 µm to 25 µm ([0086]), which encompasses the instantly claimed range of 0.01 µm to 20 µm.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Lee for the thickness of the heat-resistant layer, wherein the skilled artisan would have reasonable expectation that such would successfully form the separator desired by modified Lee. 
Regarding Claim 7, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the binder is selected from at least one of the group consisting polyvinylidene fluoride (PVDF), polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP), poly(methyl)(meth)acrylate (P(M)(M)A), polyacrylonitrile (PAN), polyvinylacetate (PVA), polyethylene oxide (PEO), or combinations thereof ([0071]).
It would have been obvious to one of ordinary skill in the art to utilize polyvinylidene fluoride (PVDF), polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP), poly(methyl)(meth)acrylate (P(M)(M)A), polyacrylonitrile (PAN), polyvinylacetate (PVA), polyethylene oxide (PEO), or combinations thereof as the binder of modified Lee, as disclosed by modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully function as the binder and thereby form the separator desired by modified Lee.
Regarding Claim 8, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the inorganic particles are selected from at least one the group consisting of MgO, SiO2, A2O3, TiO2, or combinations thereof ([0073]).
It would have been obvious to one of ordinary skill in the art to utilize MgO, SiO2, A2O3, TiO2 as the inorganic particles of modified Lee, as disclosed by modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully function as the inorganic particles and thereby form the separator desired by modified Lee.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0104273) in view of Kuzuoka et al. (US PGPub 2021/0167393, which has a foreign priority date of January 20, 2016), as applied to Claim 1 above, and further in view of Yu et al. (US PGPub 2016/0028066).
Regarding Claims 4-5, modified Lee discloses all of the limitations as set forth above. While modified Lee discloses wherein the heat-resistant layer (42) comprises a binder ([0071]) and inorganic particles ([0073]), modified Lee remains silent regarding the ratio of the binder to the inorganic particles and regarding characteristics of the inorganic particles.
Consequently, modified Lee does not disclose wherein the heat-resistant layer comprises 1 to 20 parts by weight of the binder and 80 to 99 parts by weight of the inorganic particles and further wherein the median diameter (D50) of the inorganic particles is in the range of 0.01 µm to 10 µm.
	Yu teaches a separator comprising a porous substrate and a heat-resistant layer comprising a binder and a plurality of inorganic particles ([0035]).
	Specifically, Yu teaches wherein the heat-resistant layer preferably comprises 1 to 50 parts by weight of the binder, which encompasses the instantly claimed range of 1 to 20, and 50 to 99 parts by weight of the inorganic particles, which encompasses the instantly claimed range of 80 to 99, in order to prevent excessive amounts of the binder which causes the vacant space formed between the inorganic particles to be reduced, thereby decreasing the pore size and porosity of the heat-resistant layer and consequently deteriorating performances of the battery, while achieving adhesion between the inorganic particles and sufficient mechanical properties of the battery.
	It would have been obvious to one of ordinary skill in the art to utilize the encompassing portions of the ranges taught by Yu for the ratio of the binder to the inorganic particles in the heat-resistant layer of modified Lee in order to excessive amounts of the binder which cause deteriorating performances of a battery while achieving adhesion between the inorganic particles and sufficient mechanical properties of the battery.
	Yu further teaches wherein the size of the inorganic particles is not particularly limited but preferably are in the range of 0.01 µm to 10 µm in order to achieve good dispersibility, thereby having good control of the structure and properties of the heat-resistant layer, while preventing a reduction in mechanical properties that causes an increase in the possibility of an internal circuit short during charge/discharge of a battery due to the excessive large pore size ([0041]).
	It would have been obvious to one of ordinary skill in the art to utilize inorganic particles having a median diameter (D50) in the range of 0.01 µm to 10 µm as the inorganic particles of modified Lee, as further taught by Yu, in order to achieve good dispersibility, thereby having good control of the structure and properties of the heat-resistant layer of modified Lee while preventing a reduction in mechanical properties that causes an increase in the possibility of an internal circuit short during charge/discharge of a battery due to the excessive large pore size.
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that the purpose of the present invention is to provide a separator with a heat-resistant layer having inorganic particles, which has great heat resistance and puncture strength and can still maintain suitable water content, good air permeability, and lower AC impedance ([0007]).
As shown in Fig. 3 of the instant application, the heat-resistant layer of the separator disposed on a surface of the porous substrate does not completely cover the surface of the porous substrate, wherein partial surface of the substrate is exposed. 
Furthermore, as shown in Fig. 2 of the instant application, the space between the inorganic particles in the heat-resistant layer can form a plurality of micropores. The diameter of the micropores can be in the range of 0.01 µm to 50 µm and the porosity of the heat-resistant layer can be in the range of 10% to 95% ([0005]). The heat-resistant layer having the porosity in the range of 10% to 95% is disposed on a surface of the porous substrate in the range of 10% to 90% of the total surface area of the porous substrate. 
Thus, the Applicant argues that one of ordinary skill in the art should fully understand that the porosity of the heat-resistant layer is different from the covering rate of the heat-resistant layer disposed on the porous substrate. The covering rate of the heat-resistant layer disposed on the porous substrate means that the total surface area of the heat-resistant layer disposed on the porous substrate to the total surface area of the porous substrate.
Specifically, the Applicant argues that neither Lee or modified Lee teaches or suggests the heat-resistant layer is disposed on a surface of the porous substrate in the range of 10% to 90% of the total surface area of the porous substrate since Lee or modified Lee is silent about the covering rate and the porosity of the heat resistant-layer is different from the covering rate of the heat-resistant layer.
The Examiner respectfully disagrees and notes that the porosity of the heat-resistant layer was not relied on to read on the limitation “wherein the heat-resistant layer is disposed on a surface of the porous substrate in the range of 10% to 90% of the total surface area of the porous substrate” (i.e. a covering ratio). Instead, it was relied on as evidence that the heat-resistant layer comprises pores and therefore such is necessarily and inherently disposed on a surface of the porous substrate in an amount of less that 100% of the total surface area of the porous substrate (i.e. pores of the heat-resistant layer are areas in which the heat resistant layer is not disposed on a surface of the porous substrate). 
As stated in the rejection above, modified Lee discloses wherein the heat-resistant layer (42) is formed on the surface of the porous substrate (41) by coating a heat-resistant slurry on a nonporous precursor substrate (support layer film) to form a coated nonporous substrate, and stretching the coated nonporous precursor substrate to form a separator comprising the porous substrate (41) and the heat-resistant layer (42) ([0067], [0075]-[0080], [0091]).
Thus, modified Lee suggests wherein the heat-resistant layer (42) is disposed on a surface of the porous substrate (41) in a range of 10% to 90% of the total surface area of the porous substrate (41), wherein the Examiner notes that the pores of the heat-resistant layer correspond with the surface area of the porous substrate (41) in which the heat-resistant layer (42) is not disposed on. 
Furthermore, modified Lee discloses wherein the pore size and its distribution of the heat-resistant layer (42) and the porous substrate (41) are affected by the method of forming the pores (i.e. the stretching method) ([0091]-[0092]), wherein the heat-resistant layer (42) has a pore size of 10 µm at most and a thickness in the range of 0.01 µm to 25 µm ([0097]).
The Examiner notes that the heat-resistant layer (42) is disposed on a surface of the porous substrate (41) and that the heat-resistant layer (42) comprises pores ([0067], [0075]-[0080], [0091]) and consequently such must necessarily and inherently be disposed on a surface of the porous substrate (41) in a range of greater than 0% and less than 100% of the total surface area of the porous substrate (41).
Thus, it would have been obvious to one of ordinary skill in the art to optimize the pore size and its distribution of the heat-resistant layer through the method of stretching the coated nonporous substrate, as disclosed by modified Lee, such that the heat-resistant layer is disposed on a surface of the porous substrate in a range of 10% to 90% of the total surface area of the porous substrate, wherein the skilled artisan would have reasonable expectation that such would successfully form the heat-resistant layer and consequently the separator desired by modified Lee.
The Applicant further argues that when the heat-resistant layer covering rate on the substrate is too high, the air permeability and AC impedance of the separator will be affected and the water content of the separator will be increased ([0055] of the instant specification). When the heat-resistant layer covering rate on the substrate is too low, the heat resistance of the separator will not be improved, see Examples 1-6 in Tables 1-2 of the instant specification. 
Accordingly, the Applicant argues that since Lee fails to disclose “…wherein the heat-resistant layer is disposed on a surface of the porous substrate in a range of 10% to 90% of the total surface area of the porous substrate”, one of ordinary skill in the art cannot reasonably expect a separator obtained by modifying Lee with great heat resistance and puncture strength and can still maintain suitable water content, good air permeability, and lower AC impendence as those of the separator disclosed in Claim 1.
Specifically, the Applicant argues that since the separator of Claim 1 shows unexpected results, including great heat resistance and puncture strength while maintaining suitable water content, good air permeability, and lower AC impendence, Claim 1 is nonobvious and patentable over Lee.
Furthermore, as shown in Table 1 of Lee, the air permeability Is as high as 520 sec. Contrarily, Kuzuoka teaches a separator comprising a porous substrate and a heat-resistant layer comprising a binder and a plurality of inorganic particles, wherein the Gurley number is preferably in the range of 1 to 300 sec. Obviously, Lee teaches away the Gurley number of the separator taught by Kuzuoka.
The Examiner respectfully disagrees and notes that Table 1 of the instant specification does not provide results for wherein the heat-resistant layer is disposed on a surface of the porous substrate at 10% or 90% of the total surface area of the total substrate (see Example 1 at 80%, Example 4 at 30%, Comparative Example 1 at 0% and Comparative Examiner 2 at 100%) and therefore the unexpected results alleged by the Applicant are not necessarily and inherently be achieved by the separator of Claim 1.
In other words, the instant specification does not provide any data for the end points of the instantly claimed range and therefore the skilled artisan would not know and therefore would not have had reasonable expectation that the separator of Claim 1 would necessarily and inherently achieve the alleged great heat resistance and puncture strength while maintaining suitable water content, good air permeability, and lower AC impendence.
The Examiner further notes that while Lee discloses in a single exemplary embodiment a separator having a Gurley number of 520 sec (Table 1), Lee further discloses wherein the separator may have a Gurley number in the range of 100 to 20,000 ([0107]), which overlaps with the range taught by Kuzuoka and therefore Lee does not teach from the Gurley number of the separator taught by Kuzuoka. 
The Examiner suggests that the Applicant amend the range of 10% to 90% as recited in Claim 1 to be 30% to 80%, as highlighted in Tables 1-2 of the instant specification, in order to have a more persuasive argument in regards to criticality of the covering rate of the heat-resistant layer on the surface of the porous substrate, with evidence provided by Tables 1-2 of the instant specification.  
Thus, the arguments are not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 22, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 22, 2022